Citation Nr: 1514116	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  02-13 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchitis, to include as due to service-connected asthma and sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1981 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision by the Waco, Texas, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for bronchitis.  During the course of the claim, the issue was expanded to include as due to service-connected asthma and sinusitis.

This particular issue has been subjected to multiple remands to the agency of original jurisdiction (AOJ) by the Board in January 2004, November 2010, September 2012, June 2013, December 2013, and August 2014 for additional evidentiary and procedural development, including full compliance by the AOJ with the instructions of the Board in the aforementioned remands, pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  Following the development ordered in the latest remand, the denial of service connection for bronchitis was confirmed in a December 2014 rating decision/supplemental statement of the case.  The case was returned to the Board in February 2015 and the Veteran now continues her appeal.

For the reasons discussed below, this appeal must be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and her representative if any further action is required on their part.


REMAND


In its December 2013 remand, the Board requested that a VA examination be provided to the Veteran that was to be performed by an otolaryngologist. The examiner was to consider specific evidence noted by the Board and then opine, in relevant part, as to whether chronic bronchitis, diagnosed during the pendency of this appeal, was directly related to service or was either caused by or aggravated by her service-connected disabilities, which include asthma and sinusitis.  The subsequent VA examination conducted in March 2014 was provided by a physician's assistant rather than an otolaryngologist.  The opinion also did not address the evidence noted by the Board and did not address whether bronchitis was proximately related to service-connected sinusitis.  Accordingly, in August 2014, the Board remanded the case to the AOJ for an examination and nexus opinion that was to be conducted by otolaryngologist.  An examination was provided and a nexus opinion was obtained in October 2014.  

Unfortunately, the AOJ has failed once again to fully comply with a crucial instruction of the Board's remand.  Despite noting the specific instruction that the medical examination ordered on remand was to be performed by an otolaryngologist, the AOJ had inexplicably allowed the examination and opinion to once more be provided by a physician's assistant.  While it is not the Board's intent to denigrate the credentials and qualifications of the physician's assistant involved, it is nevertheless obligated by law to insist that the AOJ fully comply with its prior remand instructions.  Accordingly, as there has not been substantial compliance with the Board's December 2013 remand order to date, a remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

At this juncture, the Board will modify its instructions to the AOJ and order that the Veteran's claims file and the October 2014 VA physician's assistant's examination report and nexus opinion be fully reviewed by an otolaryngologist or other appropriate physician with an M.D. or D.O. degree, after which the reviewing physician is to provide an addendum opinion expressing concurrence with, or a rebuttal of the October 2014 VA physician's assistant's examination findings and nexus opinion, accompanied by a detailed supportive rationale and discussion.  The Board finds that this modification will thusly avoid scheduling a costly medical re-examination of the Veteran, but will sufficiently rehabilitate and repair the deficits of the October 2014 examination and opinion and be in substantial compliance with the intent of the Board's instructions in its prior remand of December 2013.  The Board deeply regrets the delay in the adjudication and resolution of this appeal but is bound by the applicable VA caselaw and rules of procedure to remand this case for this development, so as to ensure that the Veteran's right to appellate due process are protected and that there is no prejudice to her claim.    

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The Veteran's claims file should be provided to a VA otolaryngologist or other appropriate physician with an M.D. or D.O. degree for a full review of the pertinent record. 

Following a review of the record, with special attention directed towards the October 2014 VA physician's assistant's medical examination report and nexus opinion,  the reviewing physician should provide an addendum opinion expressing concurrence with, or a rebuttal of the October 2014 VA physician's assistant's examination findings and her nexus opinion regarding the clinical relationship between the Veteran's claimed bronchitis and her period of military service and her service-connected asthma and sinusitis.  The addendum must be accompanied by a detailed supportive rationale and discussion.
 
2.  Thereafter, the AOJ should review the physician's addendum to ensure that it contains the information, opinions, and rationales requested in this remand.
 
3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained and readjudicate the Veteran's claim for service connection for bronchitis (to include as secondary to service-connected asthma and sinusitis).  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case.  Once they are afforded an appropriate opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The AOJ is respectfully advised that a remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order.  Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

